Case held, decision reserved, counsel’s application to withdraw granted, and new counsel to be assigned. Memorandum: Our review of the record reveals that the propriety of the suppression court’s denial of defendant’s motion to suppress statements he made to a State Trooper, as well as physical evidence seized from a passenger *1001in his vehicle and from the trunk of his vehicle by State Troopers, presents a nonfrivolous issue which arguably could support reversal of the judgment convicting defendant of robbery in the second degree. Where there exist nonfrivolous arguments for reversal of defendant’s conviction, it is a denial of defendant’s constitutional right to the effective assistance of appellate counsel for his lawyer to submit a brief requesting to be relieved of his assignment (see, People v Crawford, 71 AD2d 38). Since we find a nonfrivolous issue, we will assign new counsel to submit full briefs before considering the appeal (People v Casiano, 67 NY2d 906, 907; People v Gonzalez, 47 NY2d 606, 610-611; People v Gaines, 122 AD2d 565). (Appeal from judgment of Jefferson County Court, Aylward, J. — robbery, second degree.) Present — Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.